Citation Nr: 0215414	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for an undiagnosed 
illness, manifested by joint pain, stomach problems, sleep 
disorder, mood disorder, and tremulousness, currently 
evaluated at 40 percent.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board remanded this matter to 
the RO in May 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's undiagnosed illness is manifested by no 
more than nearly constant symptoms which restrict routine 
daily activities to 50 to 75 percent of the pre-illness 
level, or result in periods of incapacitation of at least 
four but less than six weeks total duration per year.

3.  The veteran has completed high school.  He last worked 
full time in November 1998 as a custodian.

4.  The veteran's service-connected undiagnosed illness does 
not render him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for undiagnosed illness have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.88b, Diagnostic Code 6354 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The requirements for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the discussions in the May 2000 rating decision, as 
well as the Statement of the Case dated June 2000, and the 
Supplemental Statement of the Case issued in September 2002.  

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate those claims.  In the 
Statement of the Case and Supplemental Statement of the Case, 
the RO notified the veteran of all regulations pertinent to 
his claims, informed him of the reasons for the denials, and 
provided him with additional opportunity to present evidence 
and argument in support of his claim.  

In addition, the veteran was informed of the evidentiary 
development of his claims and of the provisions of the VCAA 
in letters dated March 2000, July 2001, and August 2002, as 
well as in the May 2001 Board remand.  An August 2001 letter 
from the veteran's attorney responded that the veteran 
received all medical care from VA and received no medical 
treatment from private doctors.  Therefore, the Board finds 
that the rating decision, Statement of the Case, Supplemental 
Statement of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO provided 
the veteran with VA examinations and medical opinions and 
obtained relevant VA treatment records.  The RO also 
considered statements and information submitted by the 
veteran.  Therefore, the Board finds that the RO has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2001).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378, 1384 (2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The record shows that the veteran was granted service 
connection for an undiagnosed illness in an August 1998 
rating decision and assigned a 40 percent evaluation 
effective from February 1997.  The RO confirmed and continued 
this evaluation in the May 2000 rating decision and the 
present appeal ensued.  The veteran contends that his 
service-connected undiagnosed illness should be assigned a 
higher evaluation and that it, in essence, renders him 
unemployable.

In the veteran's formal application for TDIU, he reported 
that he became too disabled to work in November 1998.  He 
identified his most recent employment as a custodian with the 
U.S. Postal Service.  He reported that he had a high school 
education, and that he also had training as a machinist.  

At a VA medical examination performed in April 2000, the 
veteran reported joint pain involving the larger joints of 
his body, including the shoulders, elbows, wrists, knees, and 
ankles.  This pain was exacerbated by cold weather exposure, 
and the knee pain was also aggravated by physical activity.  
The veteran claimed that he experienced discomfort 60 to 70 
percent of a normal day.  He used Tylenol for relief.  The 
veteran had discomfort with kneeling and squatting; however, 
range of motion and mobility were intact and prior x-rays and 
blood work had been negative. 

As to his stomach problems, the veteran reported a sharp 
epigastric to right upper quadrant pain, moderate to severe, 
that occurred 2 to 3 times per week.  This pain lasted 30 to 
40 minutes at a time and occurred randomly with no relation 
to activity or food.  The veteran also reported chronic 
diarrhea for which he was using medication.  He had 
incontinence three times over the past 18 months.  He had 
upper gastrointestinal testing performed in 1997 that was 
negative.  

As to tremulousness, the veteran reported a tremor involving 
the arms or knees that occurred at random and lasted 2 to 3 
seconds.  It only occurred every 2 to 3 months and the 
veteran had no other neurological symptoms.  As to his sleep 
disorder, the veteran reported that he awakened 4 nights out 
of a week and had difficulty falling back to sleep.  This 
resulted in fatigue and lack of energy that hindered his 
daily tasks.  He was currently using medication that was 
giving some relief.  

Upon examination, the veteran appeared well nourished and in 
no distress.  Cardiac and respiratory examinations were 
negative, as well as examination of the head and neck.  The 
abdominal examination revealed a scaffold muscular, nontender 
abdomen.  Bowel sounds were normal active and there was no 
organomegaly or mass.  Extremities revealed no clubbing, 
cyanosis, or edema.  Large joints of the body showed no 
inflammatory arthritis, swelling, deformity, or tenderness.  
Examination of the knees found mild crepitus but no 
instability.  Range of motion of the shoulders, elbows, 
wrists, knees, and ankles were normal.  

An x-ray showed right distal femur osteotoma.  The veteran 
was diagnosed with chronic migratory arthralgias with chronic 
knee strain, intermittent tremulousness, diarrhea, and 
difficulty sleeping due to mood disorder.  Fibromyalgia, 
chronic fatigue syndrome, epilepsy, and narcolepsy were not 
found. 

At a VA psychiatric examination performed in April 2000, the 
veteran reported no treatment since his last evaluation in 
1997.  He reported employment since his last examination as a 
custodian with the U.S. Postal Service and as a construction 
laborer.  He believed that he had no emotional problems.  He 
had not worked for the past 10 months because of physical 
disability.  His social life was diminished because he could 
not play sports or drink a lot.  He reported that his 
physical problems depressed him.  He denied crying spells, 
difficulty with concentration or decision making, change in 
libido, nightmares, psychoses, or substance abuse.  He 
reported loss of appetite and disturbed sleep.  Mental status 
examination was essentially normal but identified sleep 
impairment and depressed mood.  The veteran was diagnosed 
with mood disorder due to medical problems.

Information submitted from the U.S. Postal Service in April 
2000 disclosed that the veteran worked as a laborer/custodian 
from October to December 1998.  It was reported that he lost 
time from work due to disability.  The veteran was terminated 
during probation for failure to meet attendance requirements.

VA social work notes from April 1997 through October 2000 
show that the veteran was assisted with various needs, such 
as transportation, appointment scheduling, and lodging.  It 
was noted that the veteran often appeared depressed and 
angry.  He also complained of chronic stomach pain and 
fatigue.

VA clinical records show that the veteran complained of a 
skin rash and pain in all of his joints in July 2001.  He 
stated that acetaminophen did not help and that he did not 
like to use pain medications.  He believed that he was not 
able to function as someone his age should.  The veteran 
again complained of his entire body aching in November 2001.  
He also complained of right knee pain and instability the 
previous week.  It was noted that he had not attended 
arthritis, neurological, or other appointments in the past 
due to lack of transportation.  Physical examination was 
entirely negative and he was assessed with probable right 
knee strain.  At that time, the veteran had a dull affect, no 
eye contact, slow communication and a tired appearance.  The 
veteran stated that he was not interested in a psychiatric 
referral, seeing a VA physician, or taking the shuttle bus to 
the Medical Center.

Later in the month, the veteran presented with right knee and 
foot pain, as well as overall joint pain.  His affect was 
flat and he was easily upset.  He was provided with 
medication and was seen again in December 2001 for right knee 
and foot pain.  In May 2002, the veteran complained of 
shoulder, ankle, and back pain.  He reported that he had been 
feeling low in energy and had intermittent right ankle 
swelling.  He used Tylenol for pain relief.  Physical 
evaluation was negative.  It was noted that the veteran had a 
history of chronic fatigue and that all work-ups in the past 
had been negative.

In August 2002, the VA psychiatric examiner reviewed the 
claims file, Board remand, and April 2000 psychiatric 
examination.  The examiner opined that the veteran was 
capable of employment based on his mental condition.  
Likewise, the VA medical examiner reviewed the claims file, 
Board remand, and April 2000 medical examination.  He opined 
that the veteran could not perform strenuous activities such 
as running and jumping, but that he could walk, climb stairs, 
and perform other normal activities.  He further opined that 
the veteran could not perform work requiring strenuous heavy 
lifting more than 20 pounds or prolonged standing more than 
20 minutes.  However, the veteran could perform desk-type 
work; therefore, he was not unemployable.

The veteran's undiagnosed illness had been assigned a 40 
percent schedular evaluation by analogy to 38 C.F.R. § 4.88b, 
Diagnostic Code 6354 (2001).  That Diagnostic Code pertaining 
to chronic fatigue syndrome states that symptoms which are 
nearly constant and restrict routine daily activities to 50 
to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total duration per year warrant a 40 
percent evaluation.  Symptoms which are nearly constant and 
restrict routine daily activities to less than 50 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least six weeks total 
duration per year warrant a 60 percent evaluation.  Symptoms 
which are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care warrant a 100 percent 
evaluation.  For the purpose of evaluating this disability, 
the condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  Id. at Note.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the assignment of a higher evaluation.  Based upon the 
medical evidence of record, the veteran's predominant 
symptoms consist of frequent joint pain, occasional 
gastrointestinal problems and sleep impairment, infrequent 
tremulousness, and depression.  The record contains no 
showing that these symptoms inhibit the veteran from 
performing activities of daily living nor that they result in 
periods of incapacitation.  In fact, the VA examiner found 
that the veteran could perform normal activities.  
Accordingly, the record does not establish that the veteran 
has nearly constant symptoms that restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or that result in periods of incapacitation of at least six 
weeks total duration per year.  Therefore, the criteria for 
the next higher evaluation have not been met and the benefit 
sought on appeal is denied.

Likewise, after having carefully reviewed the record, the 
Board concludes that a preponderance of the evidence is 
against the finding that the veteran is unemployable due to 
his service-connected undiagnosed illness.  As discussed 
above, the veteran's only service-connected disability in 
this case consists of undiagnosed illness, evaluated at 40 
percent.  As such, the veteran does not meet the basic 
criteria for consideration for entitlement to TDIU on a 
schedular basis under 38 C.F.R. § 4.16(a) (2001).  The 
question thus becomes whether the veteran's service-connected 
disability, in and of itself, is so exceptional as to render 
him unable to secure and follow a substantially gainful 
occupation, and, therefore, to warrant the grant of TDIU on 
an extraschedular basis.

Based upon the vocational and medical evidence of record, the 
Board finds that the veteran is merely unable to perform more 
strenuous work.  Both the VA medical and psychiatric 
examiners expressed the opinion that the veteran was not 
prohibited from employment due to his service-connected 
disability.  While the Board acknowledges that the veteran's 
disability would prohibit employment in certain environments, 
there is no showing that the veteran's service-connected 
disability prohibits all substantially gainful employment.  
Evidence that a veteran is unable to return to the type of 
position in which he was previously employed is not 
equivalent to evidence that the veteran is categorically 
unemployable.  See Hodges v. Brown, 5 Vet. App. 375 (1993).

While the veteran's undiagnosed illness does impair his 
ability to obtain and keep employment, this is reflected in 
the assigned disability rating.  See Van Hoose v. Brown, 4 
Vet. App. 3 61, 363 (1993).  In summary, the Board finds that 
the preponderance of competent and probative evidence of 
record demonstrates that the veteran's service-connected 
disability does not prevent him from securing and following 
substantially gainful employment.  The benefit sought on 
appeal is accordingly denied.


ORDER

An evaluation in excess of 40 percent for an undiagnosed 
illness, manifested by joint pain, stomach problems, sleep 
disorder, mood disorder, and tremulousness is denied.

Entitlement to TDIU is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

